DETAILED ACTION
This final Office action is in response to the claims filed on February 22, 2021.
The amendments to the specification filed February 19, 2021 have been approved.
Status of claims: claims 1 and 3-5 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Where in the specification does it state that the rotating member 5 is initially rotated (counterclockwise) by force applied to the control mechanism before engagement of the latch 7 with element 22?
It is unclear what forces are acting on closing member 17 to enable the closing member to rotate the door.  Do the surfaces indicated below play a part in the enablement of the closing function by the closing member?
[AltContent: textbox (surfaces)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    412
    473
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1, lines 28-30 – it is unclear how “the opening member fastener and the opening member support arm of the opening member engage the door frame so that the opening force is blocked against the door frame in the open position.”  Where is this explained in the specification?  Isn’t the opening member fastener coupled to the rotating member 5?
Claim 1, lines 31-32: isn’t the closing member fastener 18 coupled to the rotating member 5 and not “positioned against the door frame,” as recited? If no, wherein the specification is this described?
Claim 1, line 34-35 – “the latch uncouples the opening member and the closing member from the rotating member” is unclear. How does this occur?  As noted above, aren’t the opening member and closing member always directly connected to the rotating member 5? If yes, then “the latch uncouples the opening member and the closing member from the rotating member” isn’t correct. It is clear that disengagement of the latch 7 with carrier 22 disengages the rotating member from the door leaf 1, but – “the latch uncouples the opening member and the closing member from the rotating member” is unclear.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 12-14 – isn’t the rotating member 5 always connected to the door frame?
Claim 1, lines 12-13 and 16-17 – how does the latch couple the opening member and closing member to the rotating member?  Aren’t the opening member and closing member always coupled to the rotating member via the opening member fastener and the closing member fastener, as recited in lines 9 and 11 of claim 1?
Claim 1, lines 20-21 – “when the control mechanism receives the actuating force, the closing member fastener and the closing member support arm of the closing member engage the door leaf” is unclear. Isn’t the closing member fastener fixed to the rotating member, as disclosed on page 6 of the specification? Although it is understood that “engage” is not the same as, for example, fixed to, this recitation is clear. Perhaps include with the claim limitations or explain, without adding new matter, something along the lines that both the closing member support arm and the closing member fastener rotate together with the door leaf during the opening of the door leaf? Is this correct? Clarification required.
Claim 1, lines 23-24 – “when the control mechanism receives the actuating force, the opening member fastener of the opening member is positioned against the door leaf” is unclear. Isn’t the opening member fastener 15 always positioned on the rotating member 5, as illustrated in at least FIG. 3B, thus contradicting this recitation?
Claim 1, lines 28-30 – it is unclear how “the opening member fastener and the opening member support arm of the opening member engage the door frame so that the opening force is 
Claim 1, lines 31-32: isn’t the closing member fastener 18 coupled to the rotating member 5 and not “positioned against the door frame? If no, wherein the specification is this described?
Claim 1, line 34-35 – “the latch uncouples the opening member and the closing member from the rotating member” is unclear. How does this occur?  As noted above, aren’t the opening member and closing member always directly connected to the rotating member 5? If yes, then “the latch uncouples the opening member and the closing member from the rotating member” isn’t correct.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Response to Arguments
Applicant’s arguments filed February 19 2021 with respect to the 35 USC 102 rejection based off US 750363 have been fully considered and are persuasive. The 102 rejection based off US 750363 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634